Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 1 of 12 Page ID #:70




                          EXHIBIT B
Electronically FILED by Superior Court of California, County of Los Angeles on 03/13/2019 11:14 AM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Brown,Deputy Clerk
                 Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 2 of 12 Page ID #:71



                        1      FAEGRE BAKER DANIELS LLP
                               ELLEN E. BOSHKOFF (BAR NO. 314087)
                        2      ellen.boshkoff@faegrebd.com
                               AMANDA SEMAAN (BAR NO. 293896)
                        3      amanda.semaan@faegrebd.com
                               11766 Wilshire Boulevard, Suite 750
                        4      Los Angeles, CA 90025-6543
                               Telephone:    310.500.2090
                        5      Facsimile:    310.500.2091

                        6      Attorneys for Defendant
                               INFOSYS LIMITED (incorrectly sued as
                               INFOSYS TECHNOLOGIES LIMITED)
                        7

                        8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA

                        9                                               FOR THE COUNTY OF LOS ANGELES

                       10
                                 EUGENE HARRISON,                                                      Case No. 18STCV05278
                       11
                                                        Plaintiff,                                     Hon. Christopher K. Lui
                       12                                                                              Dept. 4 – Spring Street Courthouse
                                            v.
                       13
                                 INFOSYS TECHNOLOGIES LIMITED, a                                       DEFENDANT INFOSYS LIMITED’S
                       14        Corporation Doing Business in California;                             ANSWER TO PLAINTIFF’S COMPLAINT
                                 and DOES 1 to 30, Inclusive,
                       15
                                                        Defendants.                                    Complaint Filed:                  November 16, 2018
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28                                                                                                                                   Exhibit B
                                                                                                                                                             Page 69
                               US.122221484.01                                                             1
                                                                    DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 3 of 12 Page ID #:72



   1            Defendant Infosys Limited, incorrectly sued as Infosys Technologies Limited

   2   (“Defendant” or “Infosys”), by and through its attorneys, hereby answers the unverified

   3   allegations of Plaintiff Eugene Harrison’s (“Plaintiff’s”) Complaint as follows:

   4                                             GENERAL DENIAL

   5            1.       Pursuant to California Code of Civil Procedure § 431.30(d), Defendant denies,

   6   generally and specifically, each and every allegation in the Complaint.

   7            2.       Defendant further denies, generally and specifically, that Plaintiff is entitled to the

   8   relief requested, or that Plaintiff has been or will be damaged in any sum, or at all, by reason of

   9   any act or omission on the part of Defendant, or any of its past or present agents, representatives,

  10 or employees.

  11                                        AFFIRMATIVE DEFENSES

  12            Without conceding that it bears the burden of proof or persuasion as to any one of them,
  13 Defendant alleges the below Affirmative Defenses to the Complaint. Furthermore, all such

  14 defenses are pleaded in the alternative, and do not constitute an admission of liability or that

  15 Plaintiff is entitled to any relief whatsoever.

  16                                     FIRST AFFIRMATIVE DEFENSE
  17                                     (Failure to State a Cause of Action)
  18            1.       The claims alleged in the Complaint fail to state facts sufficient to constitute a
  19 cause of action and/or fail to state a claim upon which relief can be granted.

  20                                   SECOND AFFIRMATIVE DEFENSE
  21                                                  (Arbitration)
  22            2.       Plaintiff’s claims are barred, in whole or in part, from being heard in this or any
  23 other Court because he is contractually bound to arbitrate such claims against Defendant.

  24                                    THIRD AFFIRMATIVE DEFENSE
  25                                           (Statutes of Limitations)
  26            3.       Plaintiff’s claims are barred, in whole or in part, by all applicable statutes of
  27 limitation, including but not limited to, the statute of limitations contained in California

  28                                                                                           Exhibit B
                                                                                                Page 70
       US.122221484.01                                      -2-
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 4 of 12 Page ID #:73



   1   Government Code §§ 12960 and 12965; California Labor Code § 203; and California Civil

   2   Procedure Code §§ 335.1 and 339.

   3                                    FOURTH AFFIRMATIVE DEFENSE

   4                                          (Compliance with All Laws)

   5            4.       Defendant is absolved from any and all liability for the wrongs alleged in the

   6   Complaint and/or Plaintiff’s claims are barred by reason of Defendant’s compliance with statutes,

   7   regulations, and/or other laws in effect at the time of the conduct alleged in the Complaint.

   8                                     FIFTH AFFIRMATIVE DEFENSE

   9                                                     (Waiver)

  10            5.       Plaintiff’s claims are barred, in whole or in part, because such claims have been

  11 waived, discharged, and/or abandoned.

  12                                     SIXTH AFFIRMATIVE DEFENSE

  13                                                 (Unclean Hands)
  14            6.       Plaintiff’s claims are barred, in whole or in part, by unclean hands and/or
  15 inequitable or wrongful conduct.

  16                                   SEVENTH AFFIRMATIVE DEFENSE
  17                                                     (Laches)
  18            7.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.
  19                                    EIGHTH AFFIRMATIVE DEFENSE
  20                                                    (Estoppel)
  21            8.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.
  22                                     NINTH AFFIRMATIVE DEFENSE
  23                                       (No Attorneys’ Fees Recoverable)
  24            9.       Plaintiff is not entitled to attorneys’ fees.
  25 / / /

  26 / / /

  27 / / /

  28 / / /                                                                                     Exhibit B
                                                                                                Page 71
       US.122221484.01                                        -3-
                                  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 5 of 12 Page ID #:74



   1                                    TENTH AFFIRMATIVE DEFENSE

   2                                      (Breach of Statutory Obligations)

   3            10.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff did not satisfy or

   4   breached his statutory obligations as provided in the California Labor Code, including but not

   5   limited to California Labor Code §§ 2854 and 2856-2859.

   6                                 ELEVENTH AFFIRMATIVE DEFENSE

   7                                           (No Covered Disability)

   8            11.      Plaintiff’s claims of disability discrimination are barred in that plaintiff was not

   9   disabled within the meaning of the Government Code.
  10
                                      TWELFTH AFFIRMATIVE DEFENSE
  11
                                            (No Knowledge of Disability)
  12
                12.      Defendant alleges that it had no knowledge of any alleged disability covered by
  13
       state or federal law.
  14
                                    THIRTEENTH AFFIRMATIVE DEFENSE
  15
                                        (No Knowledge Re: Accommodation)
  16
                13.      Defendant alleges that it did not know nor should it have known of the need for a
  17

  18 reasonable accommodation as required by law.

  19                               FOURTEENTH AFFIRMATIVE DEFENSE

  20                                             (Business Necessity)

  21            14.      The Defendant’s acts affecting the terms and conditions of Plaintiff’s employment

  22 were taken in good faith and without malice and motivated by non-discriminatory, non-retaliatory,

  23 and legitimate business reasons and/or a business necessity.

  24                                 FIFTEENTH AFFIRMATIVE DEFENSE

  25                                                   (Consent)

  26            15.      Plaintiff’s claims are barred to the extent Plaintiff consented to and/or actively

  27 participated in the conduct which he now alleges gives rise to his claims against Defendant.

  28                                                                                           Exhibit B
                                                                                                Page 72
       US.122221484.01                                      -4-
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 6 of 12 Page ID #:75



   1                                 SIXTEENTH AFFIRMATIVE DEFENSE

   2                                       (Failure to Mitigate Damages)

   3            16.      Any damages otherwise recoverable by Plaintiff are barred and/or limited by

   4   Plaintiff’s failure to appropriately or adequately mitigate his alleged damages.

   5                               SEVENTEENTH AFFIRMATIVE DEFENSE

   6                                            (No Proximate Cause)

   7            17.      Plaintiff’s claims against Defendant are barred in whole or in part because any act

   8   or failure to act by Defendant was not the proximate cause of any injury suffered by Plaintiff.
   9
                                   EIGHTEENTH AFFIRMATIVE DEFENSE
  10
                                               (No Punitive Damages)
  11
                18.      Plaintiff is not entitled to recover any punitive damages because the allegations are
  12
       inadequate to meet the requirements under California law for an award of punitive damages, and
  13
       because any award of punitive damages in this action would violate Defendant’s rights under the
  14
       United States Constitution and the California Constitution, including but not limited to their due
  15
       process rights and their right to be protected from excessive fines.
  16
                                    NINETEENTH AFFIRMATIVE DEFENSE
  17
                           (Failure to Exhaust Administrative and Internal Remedies)
  18
                19.      Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to timely
  19
       and/or adequately exhaust administrative remedies, including, without limitation, the
  20
       California Labor Code, prior to filing the Complaint.
  21
                                    TWENTIETH AFFIRMATIVE DEFENSE
  22
                                                (Unjust Enrichment)
  23
                20.      Plaintiff’s claims are barred, in whole or in part, because any recovery, or a portion
  24
       of recovery being requested by Plaintiff, would constitute unjust enrichment.
  25
       ///
  26
       ///
  27
       ///
  28                                                                                         Exhibit B
                                                                                              Page 73
       US.122221484.01                                     -5-
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 7 of 12 Page ID #:76



   1                              TWENTY-FIRST AFFIRMATIVE DEFENSE

   2                                     (Violation of Constitutional Rights)

   3            21.      Insofar as Plaintiff seeks punitive damages, an award of punitive damages would be

   4   an unconstitutional denial of Defendant’s rights to due process and/or equal protection under the

   5   Fifth, Eight, and Fourteenth Amendments to the United States Constitution and Articles I and IV

   6   of the California Constitution.

   7                            TWENTY-SECOND AFFIRMATIVE DEFENSE

   8                                   (Failure to Pursue Exclusive Remedy)

   9            22.      Plaintiff’s claims are barred, in whole or in part, because the exclusive remedy for

  10 his alleged injuries is an action or a claim under the California Workers’ Compensation Act.

  11                              TWENTY-THIRD AFFIRMATIVE DEFENSE

  12                                     (After-Acquired Evidence Doctrine)
  13            23.      Plaintiff’s Complaint is barred, in whole or in part, by the after-acquired evidence
  14 doctrine.

  15                            TWENTY-FOURTH AFFIRMATIVE DEFENSE
  16                                          (Setoff and Recoupment)
  17            24.      If any damages have been sustained by Plaintiff, Defendant is entitled under the
  18 equitable doctrine of setoff and recoupment to offset all extra payments or overpayments and/or all

  19 obligations of Plaintiff owed to Defendant against any judgment that may be entered against

  20 Defendant.

  21                              TWENTY-FIFTH AFFIRMATIVE DEFENSE
  22                                  (Accord and Satisfaction and Payment)
  23            25.      Plaintiff’s claims are barred, in whole or in part, by the principles of accord and
  24 satisfaction, and payment.

  25 / / /

  26 / / /

  27 / / /

  28 / / /                                                                                 Exhibit B
                                                                                            Page 74
       US.122221484.01                                    -6-
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 8 of 12 Page ID #:77



   1                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

   2                                                (Good Faith)

   3            26.      The claims alleged in the Complaint are barred because at all times Defendant’s

   4   conduct was just, fair, with good cause, in good faith, without malice, was done for legitimate,

   5   non-discriminatory, non-harassing, and non-retaliatory reasons.

   6                            TWENTY-SEVENTH AFFIRMATIVE DEFENSE

   7                                        (Nondiscriminatory Reason)

   8            27.      Plaintiff’s claims are barred, in whole or in part, because there was a legitimate,

   9   nondiscriminatory reason for the alleged acts.

  10                             TWENTY-EIGHTH AFFIRMATIVE DEFENSE

  11                                              (Fault of Others)
  12            28.      Plaintiff’s claims are barred, in whole or in part, because any damages alleged by
  13 Plaintiff were the result of the actions or inactions of other individuals or entities, not Defendant.

  14                              TWENTY-NINTH AFFIRMATIVE DEFENSE
  15                      (Reasonable Care to Prevent and Correct Improper Behavior)
  16            29.      Plaintiff’s claims are barred in that Defendant exercised reasonable care to prevent
  17 and correct promptly any improper behavior, including discrimination, harassment and/or

  18 retaliation, and Plaintiff unreasonably failed to take advantage of any preventative or corrective

  19 opportunities provided by Defendant, or to avoid harm otherwise.

  20                                 THIRTIETH AFFIRMATIVE DEFENSE
  21                                              (Mixed Motives)
  22            30.      Plaintiff is precluded from recovery of back pay or other damages because of the
  23 Mixed Motive Doctrine. Harris v. City of Santa Monica, 56 Cal. 4th 203 (2013).

  24                               THIRTY-FIRST AFFIRMATIVE DEFENSE
  25                                      (Actual or Constructive Notice)
  26            31.      Defendant did not have actual or constructive notice of any alleged discrimination
  27 and/or harassment against Plaintiff. To the extent that Defendant were aware of any allegedly

  28                                                                                       Exhibit B
                                                                                            Page 75
       US.122221484.01                                    -7-
                                 DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 9 of 12 Page ID #:78



   1   discriminatory and harassing behavior, Defendant exercised reasonable care to prevent and correct

   2   promptly the alleged discrimination and harassment.

   3                              THIRTY-SECOND AFFIRMATIVE DEFENSE

   4                                        (Against Defendant’s Policies)

   5            32.       Any instances of discriminatory, harassing, or retaliatory conduct by managers of

   6   Defendant, the occurrence of which Defendant expressly denies, would have contravened

   7   Defendant’s policies and their good faith efforts to enforce and follow anti-discrimination and

   8   anti-harassment laws.

   9                               THIRTY-THIRD AFFIRMATIVE DEFENSE

  10                                   (Conduct Not Extreme or Outrageous)
  11            33.       Any and all claims by Plaintiff based in whole or in part upon any alleged physical
  12 or emotional injury or mental distress are barred because no conduct of Defendant was extreme or

  13 outrageous or undertaken with the intent of causing, or in reckless disregard of the probability of

  14 causing, emotional distress.

  15                              THIRTY-FOURTH AFFIRMATIVE DEFENSE
  16                     (Absence of Intentional Discrimination Precludes Punitive Damages)
  17            34.       Defendant alleges that it has not engaged in intentional discrimination with respect
  18 to Plaintiff, and Defendant therefore cannot be liable for punitive damages.

  19                               THIRTY-FIFTH AFFIRMATIVE DEFENSE
  20          (Absence of Malice, Reckless Indifference or Fraud Precludes Punitive Damages)
  21            35.       Defendant alleges that it has not acted with malice, reckless indifference or fraud
  22 toward Plaintiff and therefore, Defendant cannot be held liable for punitive damages.

  23                               THIRTY-SIXTH AFFIRMATIVE DEFENSE
  24                                              (Plaintiff’s Actions)
  25            36.       Plaintiff’s claims are barred, in whole or in part, because any damages he may have
  26 allegedly suffered are the result of his own intentional and/or negligent acts.

  27 / / /

  28 / / /                                                                                  Exhibit B
                                                                                             Page 76
       US.122221484.01                                     -8-
                                  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 10 of 12 Page ID #:79




                                       THIRTY-SEVENTH AFFIRMATIVE DEFENSE

     2                                              (At-Will Employment)

     3             37.      Plaintiff's employment was terminable at-will by either party with or without

     4    cause. Labor Code § 2922.

     5                                 RIGHT TO ASSERT ADDITIONAL DEFENSES

     6             38.      Defendant has insufficient knowledge or information on which to form a belief as

     7    to whether it may have additional, as yet unstated defenses available. Defendant reserves the right

     8    to assert additional defenses.

     9                                             RELIEF REQUESTED

     1O            WHEREFORE, Defendant prays that this Court:

     11             I. Dismiss the Complaint against Defendant with prejudice;

     12            2.    Enter judgment in favor of Defendant and against Plaintiff on all causes of action;

     13            3.    A ward Defendant its costs of suit, reasonable attorneys' fees, and disbursements

     14                  herein; and

     15            4.    Order such other further relief as this Court may find just and proper.

     16

     17   DATED: March 13,2019                          F AEGRE BAKER DANIELS LLP

     18

     19
                                                        By::dQPrc~
                                                              ELLEN E. BOSHKOFF
    20                                                        AMANDA SEMAAN
                                                              Attorneys for Defendant
    21                                                        INFOSYS LIMITED (incorrectly sued as
                                                              INFOSYS TECHNOLOGIES LIMITED)
    22

    23

    24

    25

    26
    27

    28
                                                                                                   Exhibit B
                                                                                                    Page 77
          US.122221484.01                                      -9-
                                       DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT
Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 11 of 12 Page ID #:80


                                               PROOF OF SERVICE

              I am a citizen of the United States and employed in Los Angeles, California. I am over the
 2    age of eighteen years and not a party to the within entitled action. My business address is 11766
      Wilshire Boulevard, Suite 750; Los Angeles, CA 90025. On March 13, 2019, I served a copy of
 3    the within document(s):
 4           DEFENDANT INFOSYS LIMITED'S ANSWER TO PLAINTIFF'S COMPLAINT
 5
                        by transmitting via facsimile the document(s) listed above to the fax number(s) set
 6           D          forth below on this date before 5 :00 p.m.
 7
                        by placing the document(s) listed above in a sealed envelope with postage thereon
 8                      fully prepaid, the United States mail at Los Angeles, California addressed as set
                        forth below.
 9
                        by placing the document(s) listed above in a sealed Federal Express overnight
 10          D          delivery envelope and affixing a pre-paid air bill, and causing the envelope to be
                        delivered to a Federal Express agent for delivery.
 11
                        by causing the document(s) listed above to be personally delivered to the person(s)
 12          D          at the address(es) set forth below.
 13
                        by transmitting via e-mail or electronic transmission the document(s) listed above
 14
             D          to the person(s) at the e-mail address(es) set forth below.

 15            David Feldman                                      Attorneys for Plaintiff
               Law Office of David Feldman
 16            100 Wilshire Boulevard, Suite 700
               Santa Monica, CA 90401
 17            Email: feldman.lawyer@gmail.com
               Tel:   310.578.7171
 18            Fax:   310.578.7731
 19
              I am readily familiar with the firm's practice of collection and processing correspondence
20    for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day
      with postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of
21    the party served, service is presumed invalid if postal cancellation date or postage meter date is
      more than one day after date of deposit for mailing in affidavit.
22
              I declare under penalty of perjury under the laws of the State of Cal' ornia that the above is
23    true and correct. Executed on March 13, 2019, Los Angeles, Californi .

24

25

26

27

28                                                                                             Exhibit B
                                                                                                Page 78
      US.122221484.01                                     10
                                 DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT
    Case 2:19-cv-01893-VAP-AGR Document 1-2 Filed 03/14/19 Page 12 of 12 Page ID #:81


SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Branch Name: Spring Street Courthouse
Mailing Address: 312 North Spring Street
City, State and Zip Code: Los Angeles CA 90012



SHORT TITLE: EUGENE HARRISON vs INFOSYS TECHNOLOGIES LIMITED, A                 CASE NUMBER:
CORPORATION                                                                     18STCV05278

         NOTICE OF CONFIRMATION OF ELECTRONIC FILING

The Electronic Filing described by the below summary data was reviewed and accepted by the Superior Court of
California, County of LOS ANGELES. In order to process the filing, the fee shown was assessed.

Electronic Filing Summary Data

Electronically Submitted By: One Legal
Reference Number: 12938159
Submission Number: 19LA00321684
Court Received Date: 03/13/2019
Court Received Time: 11:14 am
Case Number: 18STCV05278
Case Title: EUGENE HARRISON vs INFOSYS TECHNOLOGIES LIMITED, A CORPORATION
Location: Spring Street Courthouse
Case Type: Civil Unlimited
Case Category: Intentional Bodily Injury/Property Damage/Wrongful Death (e.g., assault, vandalism, etc.)
Jurisdictional Amount:
Notice Generated Date: 03/13/2019
Notice Generated Time: 11:18 am

Documents Electronically Filed/Received                   Status

Answer                                                  Accepted




Court Payment Receipt Number
.

Comments
Submitter's Comments: Please file with the Court and return a conformed copy.

Clerk's Comments:

Electronic Filing Service Provider Information
Service Provider: One Legal
Contact: One Legal
Phone: (800) 938-8815                                                                          Exhibit B
                                      NOTICE OF CONFIRMATION OF FILING                          Page 79
